Dissenting Opinion.
GAITHER, J.—
In this case I am constrained to differ with my colleagues in their conclusion and submit my views of the subject matter.
The relief prayed by the petitioner and caveator in the proceeding is that the court revoke its order admitting *498to probate the will of Theodore S. Bantz, as it now appears as to certain parts thereof, altered and cancelled by lines drawn through and across such parts; that it decree the said will, without the lines and cancellations, tó be the last will and testament of the said testator and that it be admitted to probate without lines and cancellations.
It is admitted in the answer of the respondent and proven by the petitioner, that the will was executed on September 22nd, 1892, in the office of Frederick Leist, who prepared it. It was further proven by the petitioner that the will next appeared among certain papers of Mr. Leist, which came into the possession of Mr. A. De R. Sappington after the death of Mr. Leist; that Mr. Leist died in the month of March, 1901, and that Mr. Sapping-ton delivered the will to a messenger of Mr. Bantz about September 5th, 1901. It was further proven by the petitioner that the will was next seen by George P. Smith, who in the presence of Mrs. Sallie O. Bantz, the wife of the testator, discovered it in a drawer of the Secretary of Mr. Bantz during the time Mr. Bantz was confined in the Gundry Home. Mr. Smith testified that he read the will at that time and that the lines were then drawn upon it. The testimony shows that Mr. Bantz was committed to the Gundry Home on December 2nd, 1902, and remained there until his death, which occurred in the month of June, 1904. Mrs. Sallie O. Bantz, in her deposition testified that no one had access to the drawer of the secretary of her husband, other than himself, before his confinement in the home, and that during a portion of that time she had the key of the drawer in which the will was found by Mr. Smith and herself. Considerable testimony was offered by the petitioner to show the testator’s incompetency to make a valid deed or contract, for a short time before he was sent to the home, and afterwards; and the testimony of Dr. Crozier tends to prove that he was so incompetent from the year 1898, down to the time of his death. The respondent offered evidence to prove that the testator attended to various business transactions between the years 1898 and 1902, and that he was competent to make a valid deed or contract. No testimony was offered by either party to prove the time when the cancellations were made, or by whom, or under whose direction they were made, evidently there being no such evidence obtainable. The court being thus without evidence upon these most important matters has recourse only to the law affecting the conditions as shown by the evidence. I find the trend of the decisions tend toward the following doctrines, and should be adopted as the law of this case.
1st. That the presumption of law is, that an altered or cancelled will was altered and cancelled after its execution.
2nd. That when it appears that the will was last in the custody of another than the testator, it is incumbent upon the party asserting cancellations or revocation to show it again in his possession, and that the cancellations or revocations were made by him or at his direction.
3rd. That the burden of proof lies upon the party who propounds the will and alleges the cancellations to show by intrinsic evidence that the cancellations wei’e made before execution or, if after execution, then, by the testator, or by his direction and sanction, in conformity with the statute relative to cancellation of wills.
The will in this ease has been shown to have been in the possession of another than the testator and not traced again in his possession, and it has not been shown by the respondent that the cancellations were made by the testator or by his direction. The respondent, being the propounder of the will in this case, has not met the burden of px-oof which the law imposes upon her. My opinion therefore is, that the will without the cancellations appearing upon it, is the true will of the testator. It being admitted in the pleadings that Mr. Bantz was competent to make a valid will at the time of the execution of the will, and it not being shown that he either cancelled or caused it to be cancelled, the testimony relative to the testator’s competency after that time, in view of the above findings, need not be further adverted to.
The prayers of the petitioner should be granted.